ORDER

PER CURIAM.
Defendant Vestor Herrod appeals the judgment entered pursuant to his conviction by a jury of one count of domestic violence in the third degree, section 565.074 RSMo 2000, for which he was sentenced to one year in the custody of Department of Corrections. This sentence is to run concurrently with his five-year sentence for one count of unlawful use of a weapon, section 571.030.1 RSMo 2000. We have reviewed the briefs of the parties and the record on appeal and find no error of law. A detailed opinion would be of no precedential value. We have, however, provided the parties with a brief memorandum opinion, for their information only, explaining the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).